          Case 4:19-cr-06063-SMJ   ECF No. 58     filed 12/09/19   PageID.148 Page 1 of 8




 1   Adam R. Pechtel / WSBA #43743
     Pechtel Law PLLC
 2   21 N Cascade St
     Kennewick, WA 99336
 3   Telephone: (509) 586-3091

 4   Attorney for Defendant

 5

 6                           United States District Court
                            Eastern District of Washington
 7                      Before the Hon. Salvador Mendoza, Jr.

 8   United States of America,
                                                  No. 4:19-CR-06063-SMJ
 9                                   Plaintiff,
                                                  Motion to Revoke Detention
10   v.                                           Order

11   Monica Pesina,                               EVIDENTIARY HEARING
                                                  REQUESTED
12                                 Defendant.
                                                  January 9, 2020 at 10:00 AM
13                                                With oral argument

14
          Pursuant to 18 U.S.C. § 3145(b) and LCrR 46, Defendant Monica
15
     Pesina, through her counsel of record, moves for revocation of the
16
     detention order issued by Magistrate Judge Mary Dimke on
17
     November 22, 2019 (ECF No. 48). “If a person is ordered detained
18
     by a magistrate judge … the person may file, with the court having
19
     original jurisdiction over the offense, a motion for revocation or
20


     Motion to Revoke Detention
     Hearing - 1
      Case 4:19-cr-06063-SMJ   ECF No. 58   filed 12/09/19   PageID.149 Page 2 of 8




 1   amendment of the order. The motion shall be determined

 2   promptly.” 18 U.S.C. § 3145(b).

 3   A.   Requested Relief

 4     Defendant Pesina asks the Court to follow the recommendation

 5   of the United States Probation Office and order Defendant Pesina

 6   released pending trial on the standard and special conditions

 7   identified by the United States Probation Office. ECF No. 46.

 8   B.   Summary of Facts

 9     The Government charged Defendant Pesina with two counts of

10   possessing a controlled substance with intent to deliver on June 4,

11   2019. ECF No. 6. Records produced in discovery show that on that

12   date, Pasco Police Officer Parramore observed two vehicles stopped

13   at the intersection of Road 60 and West Court Street in Pasco,

14   Washington. The rear vehicle did not have a turn signal activated.

15   The lead vehicle merged onto West Court Street, and the rear

16   vehicle activated its turn signal, pulled forward to the stop sign,

17   and turned left. Officer Parramore initiated a traffic stop

18   purportedly because “the vehicle failed to signal continuously

19   during the last 100 feet traveled by the vehicle before turning.” The

20   occupants of the vehicle were identified as Defendant Pesina, co-


     Motion to Revoke Detention
     Hearing - 2
      Case 4:19-cr-06063-SMJ   ECF No. 58   filed 12/09/19   PageID.150 Page 3 of 8




 1   defendant Carter, and a third party. Detective Corral responded

 2   less than three minutes after the traffic stop was initiated.

 3   Detective Carlisle responded with his K9 unit less than four

 4   minutes after the traffic stop was initiated. Detective Carlisle

 5   “applied [his] drug-detection K9 Ezra to the exterior of the vehicle.”

 6   Ezra alerted to the presence of the odor of narcotics. Id. The vehicle

 7   was seized, a state search warrant was obtained, and the vehicle

 8   was searched. A search of a red backpack found in the vehicle’s

 9   trunk revealed about 372 grams of purported methamphetamine,

10   about 55 grams of purported heroin, and $26,950 cash.

11   C.   Legal Standard

12     If there exists any combination of conditions that will reasonably

13   assure Defendant Pesina’s appearance as required and reasonably

14   assure the safety of other persons and the community, Defendant

15   Pesina must be released. 18 U.S.C. § 3142(c)(1). In making these

16   two separate determinations, the Court should consider the nature

17   and circumstances of the offense charged, the weight of the

18   evidence against Defendant Pesina, her history and characteristics,

19   and the nature and seriousness of the danger to any person or the

20   community posed by Defendant Pesina’s release. 18 U.S.C. §


     Motion to Revoke Detention
     Hearing - 3
      Case 4:19-cr-06063-SMJ   ECF No. 58   filed 12/09/19   PageID.151 Page 4 of 8




 1   3142(g). Because Count 1 carries a mandatory minimum of ten

 2   years confinement, a rebuttable presumption arises that there is

 3   no combination of conditions that will reasonably assure

 4   Defendant Pesina’s appearance as required and reasonably assure

 5   the safety of the community. 18 U.S.C. § 3142(e)(3)(A).

 6     “[T]he district court’s review of a magistrate’s detention order is

 7   to be conducted without deference to the magistrate’s factual

 8   findings.” United States v. Koenig, 912 F.2d 1190, 1192 (9th Cir.

 9   1990). The district court “should review the evidence before the

10   magistrate and make its own independent determination…with no

11   deference.” Id. at 1193 (emphasis added). If “necessary or

12   desirable” the district court may “hold additional evidentiary

13   hearings” even if the only evidence that is presented was already

14   presented to the magistrate. Id.

15   D.   Discussion

16     To rebut the presumption, Defendant Pesina only needs to

17   produce some evidence that she is not a flight risk and does not

18   pose a danger to the community. United States v. Hir, 517 F.3d

19   1081, 1086 (9th Cir. 2008) (“Although the presumption shifts a

20   burden of production to the defendant, the burden of persuasion


     Motion to Revoke Detention
     Hearing - 4
      Case 4:19-cr-06063-SMJ   ECF No. 58   filed 12/09/19   PageID.152 Page 5 of 8




 1   remains with the government.”). This burden of production is a

 2   minimal obligation, only requiring Defendant to produce “some

 3   credible evidence.” United States v. Carbone, 793 F.2d 559, 560

 4   (3rd Cir. 1986).

 5     Here, Defendant Pesina is not a flight risk because (1) she is a

 6   U.S. citizen and has lived in Walla Walla or the Tri-Cities her entire

 7   life, (2) she does not have a passport and has only travelled out of

 8   state on rare occasions, (3) her two minor children reside in

 9   Kennewick, Washington, (4) she does not have a history of failing

10   to appear for Court, (5) she did not flee the jurisdiction after being

11   detained following the June 2019 traffic stop, (6) she has no history

12   of violence, (7) she has no history of firearm violations, (8) her

13   release plan includes attending intensive outpatient substance

14   abuse treatment, (9) her release plan includes residing in a clean

15   and sober residential facility, (10) she has a valid driver’s license,

16   (11) she has an operational vehicle, and (12) her best friend is

17   supportive and has been clean and sober for three years. Defense

18   counsel is not alone in this determination—the most recent pretrial

19   services report also recommends release on conditions. ECF No. 46

20   at 2.


     Motion to Revoke Detention
     Hearing - 5
      Case 4:19-cr-06063-SMJ   ECF No. 58   filed 12/09/19   PageID.153 Page 6 of 8




 1     Furthermore, the Government itself waited five months to arrest

 2   and charge Defendant Pesina, which contradicts its claim of her

 3   dangerousness to the community or likelihood of flight. The

 4   criminal complaint was signed on October 22, 2019. ECF No. 1.

 5   The warrant for her arrest was issued on November 6, 2019 and

 6   she was arrested the following day. ECF No. 21.

 7     The Government may attempt to argue that Defendant Pesina

 8   should be detained based on her alleged conduct between June

 9   2019 and October 2019. Defendant Pesina would note that this

10   uncharged conduct should not be considered by the Court under

11   18 U.S.C. § 3142(g)(1), which specifically refers to the “offense

12   charged.”

13     Because Defendant Pesina met her minimal obligation to

14   produce some credible evidence, the burden of persuasion remains

15   with the Government to show “by a preponderance of the evidence

16   that the defendant poses a flight risk, and by clear and convincing

17   evidence that the defendant poses a danger to the community.”

18   United States v. Gebro, 948 F.2d 1118, 1121 (9th Cir. 1991).

19

20


     Motion to Revoke Detention
     Hearing - 6
      Case 4:19-cr-06063-SMJ   ECF No. 58   filed 12/09/19   PageID.154 Page 7 of 8




 1   E.   Conclusion

 2     For these reasons, Defendant Pesina respectfully requests the

 3   Court hold an evidentiary hearing and to release her on the

 4   conditions identified in the most up-to-date pretrial services report.

 5   ECF No. 46.

 6

 7   Dated: December 9, 2019                Respectfully Submitted,

 8                                          s/Adam R. Pechtel
                                            Adam R. Pechtel/ WSBA #43743
 9                                          Attorney for Defendant
                                            Pechtel Law PLLC
10                                          21 N Cascade St
                                            Kennewick, WA 99336
11                                          Telephone: (509) 586-3091
                                            Email: adam@pechtellaw.com
12

13

14

15

16

17

18

19

20


     Motion to Revoke Detention
     Hearing - 7
      Case 4:19-cr-06063-SMJ    ECF No. 58    filed 12/09/19   PageID.155 Page 8 of 8




 1                             SERVICE CERTIFICATE

 2   I certify that December 9, 2019, I electronically filed the foregoing

 3   with the District Court Clerk using the CM/ECF System, which will

 4   send notification of such filing to the following:

 5

 6   Stephanie Van Marter, Attorney for Plaintiff

 7
                                             s/Adam R. Pechtel
 8                                           Adam R. Pechtel/ WSBA #43743
                                             Attorney for Defendant
 9                                           Pechtel Law PLLC
                                             21 N Cascade St
10                                           Kennewick, WA 99336
                                             Telephone: (509) 586-3091
11                                           Email: adam@pechtellaw.com

12

13

14

15

16

17

18

19

20


     Motion to Revoke Detention
     Hearing - 1
